     Case 3:13-cr-00370-DCG Document 350 Filed 01/10/19 Page 1 of 9
                                                                             1


 1                    IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
 2                              EL PASO DIVISION
                                 VOLUME 1 OF 20
 3

 4   UNITED STATES OF AMERICA                   EP:13-CR-0370-DCG

 5   v.                                         EL PASO, TEXAS

 6   MARCO ANTONIO DELGADO                      July 1, 2015
                                                February 11, 2016
 7                                              February 23, 2016
                                                March 1, 2016
 8                                              May 17, 2016
                                                September 6,8,12,13,14,15,
 9                                                  16,19,20,21, 2016
                                                September 29, 2017
10                                              October 4, 2017
                                                December 19, 2017
11
                                  MASTER INDEX
12                     THE HONORABLE DAVID C. GUADERRAMA
                          UNITED STATES DISTRICT JUDGE
13
     APPEARANCES:
14
     For the Government:      Anna Arreola
15                            Assistant United States Attorney
                              700 East San Antonio, Suite 200
16                            El Paso, Texas 79901

17   For the Defendant:       Maureen Franco
                              Erik Hanshew
18                            Assistant Federal Public Defender
                              700 E. San Antonio, Suite 410
19                            El Paso, Texas 79901

20
     Court Reporter:          Kathleen A. Supnet
21                            El Paso, Texas
                              (915)834-0573
22                            kathi.supnet5303@gmail.com

23

24               Proceedings reported by mechanical stenography,

25   transcript produced by computer-aided software and computer.


                             KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 350 Filed 01/10/19 Page 2 of 9
                                                                                  2


 1                              CHRONOLOGICAL INDEX

 2                                Volume 2 of 20

 3   JULY 1, 2015                                                Page      Vol.

 4   Announcements. . . . . . . . . . . . . . . . . . . 3                  2

 5   Docket Hearing . . . . . . . . . . . . . . . . . . 3                  2

 6   Certification Page . . . . . . . . . . . . . . . . 9                  2

 7                                Volume 3 of 20

 8   FEBRUARY 11, 2016                                                Page Vol.

 9   Announcements. . . . . . . . . . . . . . . . . . . .             3    3

10   Status Conference. . . . . . . . . . . . . . . . . .             3    3

11   Certification Page . . . . . . . . . . . . . . . . .             16   3

12                                Volume 4 of 20

13   FEBRUARY 23, 2016                                                Page Vol.

14   Announcements. . . . . . . . . . . . . . . . . . . .             3    4

15   Status Conference. . . . . . . . . . . . . . . . . .             3    4

16   Rejection to Plea Offer. . . . . . . . . . . . . . .             10   4

17   Certification Page . . . . . . . . . . . . . . . . .             15   4

18                                VOLUME 5 OF 20

19   MARCH 1, 2016                                               PAGE      VOL.

20   Announcements. . . . . . . . . . . . . . . . . . . 3                  5

21   Court's Rulings. . . . . . . . . . . . . . . . . . 20,21              5

22   Court Reporter's Certification . . . . . . . . . . 29                 5

23                                VOLUME 6 OF 20

24   May 17, 2016                                                PAGE      VOL.

25   Announcements. . . . . . . . . . . . . . . . . . . 3                  6


                             KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 350 Filed 01/10/19 Page 3 of 9
                                                                               3


 1   Court's Ruling . . . . . . . . . . . . . . . . . . 50              6

 2   Court Reporter's Certification . . . . . . . . . . 53              6

 3                                VOLUME 7 OF 20

 4   SEPTEMBER 6, 2016                                           PAGE   VOL.

 5   Announcements. . . . . . . . . . . . . . . . . . . 3               7

 6   Status Hearing . . . . . . . . . . . . . . . . . . 3               7

 7   Court Reporter's Certification . . . . . . . . . . 37              7

 8                                VOLUME 8 OF 20

 9   SEPTEMBER 8, 2016                                           PAGE   VOL.

10   Announcements. . . . . . . . . . . . . . . . . . . 3               8

11   Pretrial Hearing . . . . . . . . . . . . . . . . . 3               8

12   Court Reporter's Certification . . . . . . . . . . 79              8

13                          VOLUME 9(A) of 9(C) OF 20

14   SEPTEMBER 12, 2016                                          PAGE   VOL.

15   Announcements. . . . . . . . . . . . . . . . . . . 3               9A

16   WITNESS TESTIMONY        DIRECT      CROSS      VOIR DIRE PAGE     VOL.

17   GIREUD, FERNANDO         4           38         --                 9A

18   Argument by Mr. Hanshew. . . . . . . . . . . . . . 48              9A

19   Argument by Mr. Gonzalez . . . . . . . . . . . . . 53              9A

20   Argument by Mr. Hanshew. . . . . . . . . . . . . . 55              9A

21   Court's Ruling . . . . . . . . . . . . . . . . . . 56              9A

22   Court Reporter's Certification . . . . . . . . . . 63              9A

23                       VOLUME 9(B) of 9(A)(B)(C) OF 20

24   SEPTEMBER 12, 2016                                          PAGE   VOL.

25   Announcements. . . . . . . . . . . . . . . . . . . 3               9B


                             KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 350 Filed 01/10/19 Page 4 of 9
                                                                               4


 1   Voir Dire by the Court . . . . . . . . . . . . . . 3               9B

 2   Motion by the Defense. . . . . . . . . . . . . . . 70              9B

 3   Court's Ruling . . . . . . . . . . . . . . . . . . 71              9B

 4   Voir Dire by the Government. . . . . . . . . . . . 71              9B

 5   Voir Dire by the Defense . . . . . . . . . . . . . 72              9B

 6   Individual Voir Dire . . . . . . . . . . . . . . . 85              9B

 7   Panel Selected and Seated. . . . . . . . . . . . . 123             9B

 8   Court Reporter's Certification . . . . . . . . . . 129             9B

 9                               VOLUME 9(C) OF 20

10   SEPTEMBER 12, 2016                                          PAGE   VOL.

11   Announcements. . . . . . . . . . . . . . . . . . . 3               9C

12   Court's Instructions to the Jury . . . . . . . . . 3               9C

13   Opening Statement by Ms. Arreola . . . . . . . . . 8               9C

14   Opening Statement by Ms. Franco. . . . . . . . . . 18              9C

15   Rule Invoked . . . . . . . . . . . . . . . . . . . 21              9C

16   GOVERNMENT'S
     WITNESS TESTIMONY        DIRECT      CROSS      VOIR DIRE PAGE     VOL.
17
     BRIAN CUNNINGHAM         24,39       35         --          --     9C
18
     JOSEPH KEVIN BEDDARD 42                                            9C
19
     Court Reporter's Certification . . . . . . . . . . 92              9C
20

21                                VOLUME 10 OF 20

22   SEPTEMBER 13, 2016                                          PAGE   VOL.

23   JUROR NUMBER 2 . . . . . . . . . . . . . . . . . .          8      10

24   GOVERNMENT'S
     WITNESS TESTIMONY        DIRECT      CROSS      VOIR DIRE          VOL.
25
     BEDDARD, KEVIN           13,208      173,217    --                 10

                             KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 350 Filed 01/10/19 Page 5 of 9
                                                                                5


 1   ADAMS, JOHN MICHAEL      220         --          --                 10

 2   Court Reporter's Certification . . . . . . . . . . 293              10

 3                                  VOLUME 11 OF 20

 4   SEPTEMBER 14, 2016                                           PAGE   VOL.

 5   GOVERNMENT'S
     WITNESS TESTIMONY        DIRECT      CROSS       VOIR DIRE          VOL.
 6
     ADAMS, JOHN MICHAEL      3,136       105,144     --                 11
 7   DAVILA, IRAIS            149         --          --                 11
     GIREUD, FERNANDO         160         --          --                 11
 8
     Court Reporter's Certification . . . . . . . . . . 298              11
 9

10                                  VOLUME 12 OF 20

11   SEPTEMBER 15, 2016 a.m.                                      PAGE   VOL.

12   GOVERNMENT'S
     WITNESS TESTIMONY        DIRECT      CROSS       VOIR DIRE          VOL.
13
     GIREUD, FERNANDO         3,14        114         8                  12
14
     Court Reporter's Certification . . . . . . . . . . 150              12
15

16                                  VOLUME 13 OF 20

17   SEPTEMBER 15, 2016 p.m.                                      PAGE   VOL.

18   GOVERNMENT'S
     WITNESS TESTIMONY        DIRECT      CROSS       VOIR DIRE          VOL.
19
     GIREUD, FERNANDO         35          4,69        --                 13
20   PONCE, HECTOR            75          --          --                 13

21   Court Reporter's Certification . . . . . . . . . . 4                13

22   *Attached transcript

23
                                    VOLUME 14 OF 20
24

25   SEPTEMBER 16, 2016                                           PAGE   VOL.


                             KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 350 Filed 01/10/19 Page 6 of 9
                                                                               6


 1   GOVERNMENT'S
     WITNESS TESTIMONY        DIRECT      CROSS      VOIR DIRE          VOL.
 2
     PONCE, HECTOR            3,70        23,79      --                 14
 3   BROWN, JENNIFER          80          --         --                 14
     LECENSE, KENNETH         87          --         --                 14
 4   GLIVA, JOSEPH            94          --         --                 14
     MEDLOCK, LINDA           103         160        --                 14
 5   NARVAEZ, LILIANA         167         209        --                 14
     MILLER, MACE             212         --         --                 14
 6
     Court Reporter's Certification . . . . . . . . . . 277             14
 7

 8                                VOLUME 15 OF 20

 9   SEPTEMBER 19, 2016                                          PAGE   VOL.

10   MARSHAL SALVADOR MARTINEZ
       Examination by the Court . . . . . . . . . . . . 3               15
11
     PARAMEDIC RAY MUÑOZ
12     Examination by the Court . . . . . . . . . . . . 8               15

13   Court's Ruling . . . . . . . . . . . . . . . . . . 12              15

14   Court Reporter's Certification . . . . . . . . . . 13              15

15
                             VOLUME 16A of 16B OF 20
16
     SEPTEMBER 20, 2016                                          PAGE   VOL.
17
     GOVERNMENT'S
18   WITNESS TESTIMONY        DIRECT      CROSS      VOIR DIRE          VOL.

19   MILLER, MACE             7,36        19,43      --                 16A
     CORTES, JUAN PABLO
20      MATAMALA              44,117      109        --                 16A

21   Government Rests. . . . . . . . . . . . . . . . .           126    16A

22   Motion for Acquittal. . . . . . . . . . . . . . .           126    16A

23   Court's Rulings . . . . . . . . . . . . . . . . .           127,   16A
                                                                 131
24   Government and Defense Close. . . . . . . . . . .           134    16A

25   Objections to Charge. . . . . . . . . . . . . . .           135    16A


                             KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 350 Filed 01/10/19 Page 7 of 9
                                                                               7


 1   Charge of the Court . . . . . . . . . . . . . . .           136    16A

 2   Court Reporter's Certification . . . . . . . . . . 170             16A

 3
                            VOLUME 16B of 16A-B OF 20
 4
     SEPTEMBER 20, 2016                                          PAGE   VOL.
 5
     Closing Argument by Ms. Arreola. . . . . . . . .            3      16B
 6
     Closing Argument by Ms. Hanshew. . . . . . . . .            17     16B
 7
     Final Closing Argument by Ms. Kanof. . . . . . .            30     16B
 8
     Jury Deliberations . . . . . . . . . . . . . . .            36     16B
 9
     Court Reporter's Certification . . . . . . . . . . 39              16B
10

11                                VOLUME 17 OF 20

12   SEPTEMBER 21, 2016                                          PAGE   VOL.

13   Jury Deliberations . . . . . . . . . . . . . . . . 3               17

14   Jury Note. . . . . . . . . . . . . . . . . . . . . 3               17

15   Verdict. . . . . . . . . . . . . . . . . . . . . . 5               17

16   Jury Polled. . . . . . . . . . . . . . . . . . . . 11              17

17   Court Reporter's Certification . . . . . . . . . . 15              17

18                                VOLUME 18 OF 20

19   SEPTEMBER 29, 2017                                          PAGE   VOL.

20   Announcements. . . . . . . . . . . . . . . . . . . 3               18

21   Hearing. . . . . . . . . . . . . . . . . . . . . . 3               18

22   Court Reporter's Certification . . . . . . . . . . 124             18

23                                VOLUME 19 OF 20

24   OCTOBER 4, 2017                                             PAGE   VOL.

25   Announcements. . . . . . . . . . . . . . . . . . . 3               19


                             KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 350 Filed 01/10/19 Page 8 of 9
                                                                               8


 1   Rule 35 Hearing. . . . . . . . . . . . . . . . . . 3               19

 2   Court Reporter's Certification . . . . . . . . . . 7               19

 3                                VOLUME 20 OF 20

 4   DECEMBER 19, 2017                                           PAGE   VOL.

 5   Announcements. . . . . . . . . . . . . . . . . . . 4               20

 6   Restitution Hearing. . . . . . . . . . . . . . . . 4               20

 7   Findings of Facts. . . . . . . . . . . . . . . . . 52              20

 8   Court Reporter's Certification . . . . . . . . . . 57              20

 9                                      * * *

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                             KATHLEEN A. SUPNET, CSR
     Case 3:13-cr-00370-DCG Document 350 Filed 01/10/19 Page 9 of 9
                                                                             9


 1                                   * * * * *

 2               I certify that the foregoing is a correct transcript

 3   from the record of proceedings in the above-entitled matter.        I

 4   further certify that the transcript fees and format comply with

 5   those prescribed by the Court and the Judicial Conference of the

 6   United States.

 7   Signature:/S/KATHLEEN A. SUPNET                 December 31, 2018
               Kathleen A. Supnet, CSR               Date
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                             KATHLEEN A. SUPNET, CSR
